Exhibit10.12 Ixia Compensation of Named Executive Officers and Chief Executive Officer for 2011 The executive officers named in the summary compensation table in the proxy statement for Ixia’s 2011 Annual Meeting of Shareholders (the “Named Executive Officers”) have their base salaries determined annually by the Compensation Committee of the Board of Directors (the “Compensation Committee”). For 2011, such determinations were effective as of April1, 2011. The Named Executive Officers are all “at will” employees and do not have written or oral employment agreements with the Company. The Company, upon the approval of the Committee, retains the right to unilaterally decrease or increase such officers’ base salaries at any time during the fiscal year. The annual base salaries for the Named Executive Officers effective April1, 2011 are as follows: Executive Officer Annual Base Salary Atul Bhatnagar President and Chief Executive Officer $ Errol Ginsberg Chief Innovation Officer Thomas B. Miller Chief Financial Officer Victor Alston Senior Vice President, Product Development Ronald W. Buckly Senior Vice President, Corporate Affairs and General Counsel The Named Executive Officers are also eligible to participate in the Company’s incentive compensation plans, including: (i) The Company’s cash bonus plans for its executive officers; (ii) The Company’s Amended and Restated 1997 Equity Incentive Plan (filed as Exhibit4.1 to the Company’s Registration Statement on Form S-8 (Reg. No.333-117969) filed with the Commission on August5, 2004); (iii) The Company’s Amended and Restated 2008 Equity Incentive Plan, as amended (filed as Exhibit10.1 to the Company’s Current Report on Form8-K (File No.000-31523) filed with the Commission on May 25, 2011); and (iv) The Company’s 2010 Employee Stock Purchase Plan, as amended (filed as Exhibit4.2 to the Company’s Registration Statement Form S-8 (Reg. No.333-176237) filed with the Commission on August 11, 2011).
